DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the deposition arrangement invention of claims 1, 6-17, 20-21 in the reply filed on 10-26-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-17, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1: Applicant’s new claim limitation in claim 1 requiring that “a substrate carrier is provided to carry the substrate with its substrate surface at a distance from and facing the second mask surface, wherein the substrate is disposed between the substrate carrier and the deposition mask” is confusing because the claims also require that this be performed with a cylindrical trajectory where the substrate moves around a cylinder.  
It appears to be adding features of the embodiment of figure 1, where there is a stationary planar structure of plates that are held at distances apart from each other to perform deposition (where the substrate ST is disposed between substrate carrier 10 and facing second mask surface 39, which is the newly claimed geometry) 

    PNG
    media_image1.png
    286
    542
    media_image1.png
    Greyscale


with the embodiment of figure 4a, where there is a cylindrical trajectory of the substrate around a cylinder so they move coaxially.  In the embodiment of figure 4a, substrate carrier 70 is disposed between substrate 10 and facing second mask surface 39 to create and maintain this coaxial spacing.  So when using a cylindrical trajectory, the substrate carrier is disclosed to be on the opposite side of the substrate than the one that is newly claimed in order to perform the required structure of carrying the substrate at a distance from the second mask surface.


    PNG
    media_image2.png
    529
    628
    media_image2.png
    Greyscale

Dependent claim 6 requires that the substrate carrier be a pair of support rolls with an outer diameter greater than that of the deposition mask, which page 10, lines 20-25 identifies as features of substrate carrier 70.  Applicant does not appear to have been in possession of such a hybrid embodiment, so it is new matter.  
Claims 6-17, 20, and 21 depend upon claim 1 and thus incorporate its new matter.
Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-17, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: as discussed in the 112 1st rejection above, applicant’s new claim limitation in claim 1 requiring that “a substrate carrier is provided to carry the substrate with its substrate surface at a distance from and facing the second mask surface, wherein the substrate is disposed between the substrate carrier and the deposition mask” is confusing because it is mixing features of different embodiments and it is not clear how to perform them together.  As a result, a person skilled in the art would be uncertain as to the metes and bounds of the claims.
For the purposes of examination, it will be interpreted as if only a component of what can be considered a “substrate carrier” structure was required to have this geometric relationship, while the overall “substrate carrier” structure is what performs the required function.  
As a result, as long as a “substrate carrier” component performs the function of 70 in figure 4a, rollers on the backside of the substrate, such as the “complementary rollers” of claim 8, will be interpreted to fulfill this claim requirement.  
 Claims 6-17, 20, and 21 depend upon claim 1 and thus incorporate its indefiniteness.  Additionally, claim 6 requirement of “the substrate carrier” is interpreted as if it read “a part of the substrate carrier” instead, so this structural feature can map to element 70, where there is support for it.
	Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US 20110088622).
As shown in figures 1A and 1B, Tokie teaches a deposition arrangement for depositing a substance on a substrate surface of a substrate (abstract), the deposition arrangement comprising a deposition source 140 [0032], and a deposition mask 121 [0034] arranged between the deposition source and said deposition surface, which is the surface of substrate 101[0033], the deposition mask having a first mask surface facing the deposition source and a second mask surface facing the substrate surface (the cylinder of the mask has first and second surfaces as its inner and outer surfaces, respectively), wherein the deposition mask is provided with a spatial pattern defined by at least one closed area and at least one perforated area 
It is noted that language directed to “so that in operation of the arrangement a substance is deposited according to a spatial pattern that corresponds to the spatial pattern defined by the at least one closed area and the at least one perforated area of the deposition mask in that the at least one closed area corresponds to an at least a first area on the first substrate surface that is isomorphic with the at least one closed area of the deposition mask and the at least one perforated area corresponds to an at least a second area on the first substrate surface that is isomorphic with the at least one perforated area of the deposition mask, wherein a deposited layer in the at least a second area is substantially homogeneous” in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  Tokie teaches an apparatus which is capable of performing the claimed combination of steps, and that is generally how the masks of Tokie are structured (with the openings in the mask corresponding to the deposits that are desired to be formed on the substrate) [0033] be used so it reads upon the claim.
The deposition arrangement further comprises a substrate transport facility 105,111 for transporting the substrate along said cylindrical surface and substrate carriers (rollers on the backside of the substrate) 106,112 that are positioned with the substrate between them and the deposition mask [0032].  As discussed above, this is interpreted to read upon the claim limitations.  Additionally, the deposition mask is taught to be provided as a cylindrical body and the deposition source 140 is arranged inside the cylindrical body [0034], wherein the deposition arrangement comprises an actuator (drive assembly) for rotating the cylindrical body at an angular velocity (any rotational speed will be at an angular velocity) [0058], and wherein, as shown in figure 1A the transport facility is arranged to transport the substrate with its substrate surface along a cylindrical trajectory in an at least substantially coaxial manner with respect to the second mask surface [0033], 
wherein the substrate when being transported along said cylindrical trajectory moves with the same angular velocity along the deposition surface.  This is an intended use, but Tokie teaches properly registering the mask to the substrate and maintaining that registry during deposition such that the mask and substrate maintain that alignment, which means that they are intended to rotate together at the same rotational angle, because that is what would maintain their proper alignment during rotation [0048-0049], thus the apparatus of Tokie is not only capable of this action, but intended to be used in this manner.
Tokie does not specifically teach the presence of a substrate carrier is provided to carry the substrate with its substrate surface at distance from the second mask surface.  
Pang is similarly directed towards depositing thin films using shadow masks (abstract).  However, it further teaches placing a spacer mask with larger patterns over the shadow mask such that it is placed between the shadow mask and the substrate in order to create a desired gap between the mask and the substrate and so control the edge profile of the deposit such as by widening it [0017].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to place a spacer mask over the mask of Tokie in order to act as a substrate carrier that sets the distance between the shadow mask and the substrate, since it was taught to be a 
Choi is similarly directed towards depositing thin films using shadow masks in close contact with the substrate [0008].  However, it further teaches that while close proximity is desired to reduce shadowing effects, if the mask is actually in contact with the substrate that can create surface defects, so it teaches, like Pang, essentially placing a spacer over the edges of the mask, and further teaches that by having the mask apertures 151a,b (plural perforations) be located in a perforated area 151 which create the required distance as the substrate is instead supported on higher regions outside of the slit areas on what would be considered a substrate carrier [0070-0071] as shown in figure 6B the second area where material is deposited on the substrate is substantially homogenous throughout the perforated area as the deposition from the different perforated regions blend together [0080].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further use a perforated deposition mask spaced from the substrate as taught by Choi in the mask structure of Tokie in view of Pang in order to avoid directly contacting the substrate to the mask and thus avoiding the creation of defects while still producing homogenous deposition on the substrate surface (claim 1).
Claim 6: with a spacer mask being placed on the cylindrical mask and with larger openings, it will be in the shape of support rolls on lateral sides of the deposition mask and would have an outer diameter greater than the deposition mask in order to create the required gap between the deposition mask and the substrate.
Claim 7: Tokie teaches complementary support rolls 106,112 that the lateral sides of the substrate are being guided on [0032]. Either one could be considered the “substrate carrier” with the other being a “complementary support roll”.
Claim 8: As shown in figure 1A and 8, the .
Claims 1, 6-15, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US 20110088622), further in view of Honda (WO2010067603, with the English language translation).
Claims 9-15, 20, and 21: Tokie teaches using vapor deposition sources to deposit the films [0043] and teaches heat dissipation from the substrate is important for its process [0063], but it does not teach placing additional complementary support rolls or a complementary support belt on those rolls.
Honda is similarly directed towards depositing thin films via vapor deposition on elongated substrate using masks to (page 3 first embodiment).  It similarly teaches that heat dissipation from the substrate is important to prevent deformation of the substrate during deposition.  It teaches it is conventional to run the substrate over rollers (cans) to keep the substrate cool, but teaches that alternately, it is possible to use a cooling belt to cool the substrate, which can be used to enhance cooling efficiency (page 2, background section).  As shown in figure 7, it teaches adding additional complementary rollers 71,77 which run belt 70 pressed into the back of the substrate 21 towards the source with its opening 18 which permits for the effective cooling of the substrate during deposition, which Tokie teaches is desirable (page 6, embodiment 3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further place additional complementary support rolls to the support rolls in Tokie (which could be considered to be grouped as either shared or each having their own along with their own shared complementary support belt to press the substrate towards the roll/source of Tokie in order to aid in cooling of the substrate during deposition, since it was known to use such complimentary support rolls and belts to aid in cooling and thus avoid deformation or other thermal issues from appearing and which have rotation axes deviation from the rotation axis of the deposition mask (claims 7-15, 20, and 21).
Alternate rejection of claims 1 and 6-15, 20, and 21: see the previous discussion of each of these claims above, but now in view of Honda with the change that one of the “complementary rolls” of Honda discussed above for claim 9 is interpreted to be the “substrate carrier” of claim 1 with the substrate between the substrate carrier and the deposition mask, leading to an alternative interpretation of the structure that is fulfilling these claims.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US 20110088622), further in view of Park (US 20180202035).
Tokie does not specifically teach that the throughholes of the mask widen between the first and second or second and first surfaces.
Park is also directed towards shadow masks (abstract), and it teaches, as shown in figure 3, that they are known to have profiles with either, such as widening from the second surface to the first surface 31 or widening from the first surface to the second 32 [0016-0018].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have widening in either direction in the shadow masks of Tokie, because they were known configurations for such shadow masks and doing so would produce no more than predictable results (claims 16-17).
Claims 16-17 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Tokie (US 20070163494) in view of Pang (US 20120286650) in view of Choi (US 20110088622) in view of Honda (WO2010067603, with the English language translation), further in view of Park (US 20180202035).
As discussed in the alternative interpretation of the “complementary rolls” of Honda being the “substrate support” required by claim 1, see the previous discussion of these claims.
Response to Arguments
Applicant's arguments filed 09-23-2021 have been fully considered but they are not persuasive. 
The new limitations have been considered above.  As discussed in the claim interpretation section above, the “substrate carrier” described in the claims appears to be a roller(s) that the substrate is passed over in applicant’s disclosure (along with an additional “substrate carrier” that lies between the substrate and the mask).  The rollers 106 and 112 of Tokie appear to read upon such rollers, as do the complementary support rollers of Honda.    
Applicant argues that the spacer mask of Pang that acts as a substrate carrier with its surface at distance from the second mask surface is on the same side of the substrate as the shadow mask while the claim requires that they be on opposite sides.  However, as discussed in the 112 1st and 2nd rejections and interpretations above, the embodiment that applicant’s claims are directed towards(cylindrical trajectory deposition) appear to have the substrate carrier on the same side as the shadow mask, as proposed in this action.  The spacer mask of Tokie in view of Pang supports the substrate and sets the spacing to the desired spacing, which is what the claims require.
Regarding the argument that the Tokie doesn’t space apart while Choi does, it is their combination that is considered, and Choi provides motivation to have them spaced apart.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the argument that there is no support in Choi that the substrate is held on a substrate carrier, the substrate is somehow held in place at specific distances apart from the patterning slit sheet and the source, so there must be something that is supporting it to maintain that geometric configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOEL G HORNING/Primary Examiner, Art Unit 1712